Citation Nr: 1329362	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-02 802 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
high cholesterol. 

2. Entitlement to service connection for high cholesterol.

3. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

4. Entitlement to service connection for hypertension, to 
include as secondary to the medication used to treat a 
service-connected disability. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1973 and from June 1977 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in January 2013.  He requested a 
postponement of this hearing and was rescheduled for a 
hearing to take place in July 2013.  He failed to report for 
this hearing.  The Veteran has provided no explanation for 
his failure to report and has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2012).

Although the RO has implicitly reopened the Veteran's claims 
for service connection and denied them on the merits, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim. That 
is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). Therefore, the 
issues have been characterized as noted on the title page.

In the above-mentioned August 2006 rating decision, the RO 
also denied the Veteran's claim of service connection for 
headaches.  The Veteran indicated his disagreement with this 
decision and the RO issued a statement of the case (SOC) in 
December 2008 which addressed this issue as well as the 
issues listed above. However, the Veteran's March 2009 
substantive appeal [VA Form 9] did not list headaches among 
the issues being appealed. See 38 C.F.R. § 20.202 (2012) (if 
a SOC lists several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
issues or must specifically identify the issues being 
appealed).

Accordingly, an appeal was not perfected as to the issue of 
entitlement to service connection for headaches and that 
issue is not before the Board. See Archbold v. Brown, 9 
Vet.App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and 
the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement 
of the case is issued by VA).

As discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim of entitlement to service 
connection for a hypertension has been received.

The de novo claim for service connection is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1. In a June 1997 rating decision, the RO denied the 
Veteran's claim for abnormal electrocardiogram (EKG) 
results.  He appealed this decision and the issue was 
recharacterized to include his claimed high cholesterol.  
The Veteran subsequently withdrew his appeal in April 2000. 

2. Evidence received since the June 1997 rating decision, as 
to the issue of entitlement to service connection for high 
cholesterol, has not previously been presented, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. Elevated cholesterol is a laboratory finding and not a 
disability; it has not been shown that the Veteran has any 
disability associated with elevated cholesterol of service 
origin.

4. In an unappealed February 1998 rating decision, the RO 
denied the claim for service connection for hypertension.

5. Evidence received since the February 1998 rating decision 
as to the issue of entitlement to service connection for 
hypertension has not previously been presented, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The June 1997 rating decision that denied service 
connection abnormal EKG results, and was later 
recharacterized to include complaints of high cholesterol is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.204, 20.1103 (2012).

2. New and material evidence has been submitted since the 
last prior, final denial of the high cholesterol claim such 
that the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2012).

3. A disability manifested by hyperlipidemia (elevated 
cholesterol) was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).

4. The February 1998 rating decision that denied service 
connection hypertension is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2012).

5. New and material evidence has been submitted since the 
last prior, final denial of the hypertension claim in 
February 1998, such that the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this 
case, the Board finds that VA's compliance with the mandates 
of the VCAA is sufficient to permit review of the petition 
to reopen the previously denied claim of entitlement to 
service connection for hypertension, which is remanded for 
further development as discussed below.  As the Board's 
determination represents a grant of the petition to reopen, 
a detailed discussion of the impact of the VCAA on this 
appeal is not necessary.  In view of the outcome, any 
deficiencies in such notice or assistance have not 
prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim of service connection for 
hyperlipidemia, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

I. Law and Regulations

In general, RO rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2012). Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously 
submitted to agency decision makers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2012).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2012).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The determination as to whether 
these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Certain chronic disabilities, to include hypertension, are 
presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within 
the presumptive period under § 3.307), so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of a 'chronic disease' in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  

The term 'chronic disease,' whether as manifest during 
service or manifest to a compensable degree within a 
presumptive window following service, applies only to those 
disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 
3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013). 

Hypertension must be confirmed by readings taken two or more 
times on at least three different days. The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 38 C.F.R. § 4.104, note(1) to 
Diagnostic Code 7101.

II. New and Material - High Cholesterol 

The Veteran was initially denied service connection for 
abnormal electrocardiogram (EKG) results in an August 1996 
rating decision.  The Veteran appealed this decision and 
argued that in addition to his abnormal EKG test results, he 
has "heart flutters" and high cholesterol. 

In a February 1999 SOC, the RO recharacterized the Veteran's 
claim of service connection for abnormal EKG results to 
include a heart flutter and high cholesterol.  The Veteran 
subsequently submitted a VA Form 9 and perfected an appeal 
as to this issue.

The RO issued a SSOC in February 2000 which addressed the 
Veteran's claim for high cholesterol along with twenty other 
issues. However, in a statement received in April 2000, the 
Veteran indicated that he wished to withdraw all but five of 
these issues.  His claim for abnormal EKG reports to include 
a heart flutter and high cholesterol were among the issues 
being withdrawn.  The claims that remained on appeal were 
addressed by the Board in subsequent decisions.

When the Veteran's claim was denied by the RO, the record 
contained his service treatment records, medical treatment 
records, VA examination reports, lay statements, and a 
September 1997 hearing transcript.  Based on this evidence, 
the RO denied the Veteran's claim on the basis that high 
cholesterol is a medical finding and is not a diagnosed 
disability.  It was noted that the medical records and VA 
examinations show that he had "no cardiovascular problems."

The August 1996 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2012).  As 
explained, the Veteran's claim for service connection may 
only be reopened if new and material evidence is received.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2012); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

The evidence associated with the Veteran's claims folder 
since the August 1996 rating decision includes a January 
2008 VA treatment record which diagnosed the Veteran with 
hyperlipidemia. (Hyperlipidemia is a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 891 (32th ed. 2012)); cited by Williams v. 
Shinseki, No. 12-1757 (Vet.App. Aug.31, 2013) (cited for 
definitional purposes only). 

This evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, the existence of elevated cholesterol.  

As the new evidence is neither cumulative nor redundant the 
claim is therefore reopened.  See 38 C.F.R. § 3.156 (2012).  

III. Service connection - High Cholesterol

The Board has reopened the Veteran's service connection 
claim and is considering moving forward to discuss the claim 
on its merits.  Before doing so, however, the Board must 
consider certain procedural concerns.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  

In the instant case, the Veteran was apprised of what is 
required to establish a claim of entitlement to service 
connection on a direct basis in an April 2006 letter.  The 
RO also adjudicated the Veteran's claim on the merits, 
rather than the under the more limited question of whether 
new and material evidence had been received.  In any event, 
as discussed, the Board is denying the Veteran's claim as a 
matter of law.  As such, any due process problem cannot 
result in prejudice to the Veteran.

Hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable. See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are 
actually laboratory results and are not, in and of 
themselves, disabilities. They are, therefore, not 
appropriate entities for the rating schedule.). The term 
'disability' as used for VA purposes refers to impairment of 
earning capacity. See Allen v. Brown, 7 Vet.App. 439, 448 
(1995).

The Veteran has argued that he had elevated cholesterol 
during service and currently has high cholesterol.  See, 
e.g., the January 2007 notice of disagreement.  He was 
informed in the August 2006 rating decision that "elevated 
cholesterol is considered a laboratory finding and is not, 
in itself[,] a disability for which service connection may 
be considered."  He has presented no evidence to the 
contrary. 

There is no evidence of record suggesting the Veteran's 
hyperlipidemia or elevated cholesterol causes any impairment 
of earning capacity.  Service connection may not be granted 
for a laboratory finding, standing alone. In the absence of 
proof of present disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet.App. 223 (1992); see 38 U.S.C.A. 
§§ 1110, 1131.  Nothing in the record shows the Veteran has 
a current disability manifested by elevated cholesterol.

The Board acknowledges that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno, 6 Vet.App. at 465. When a condition may 
be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination 'medical in nature' and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence is sufficient to 
support a claim for service connection.  See Barr v. 
Nicholson, 21 Vet.App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In the present case, none 
of the Jandreau exceptions apply. 

The issue on appeal is based on the contention that high 
cholesterol is a disability. However, when the Veteran's 
service and post-service medical records are considered 
together with the applicable law (which shows that there is 
no competent evidence to show that the claimed condition has 
been associated with a disability), the Board finds that the 
evidence outweighs the Veteran's contentions that his high 
cholesterol warrants service connection.

Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for elevated 
cholesterol, and his claim must be denied. 38 C.F.R. § 
3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

IV. New and Material - Hypertension

The RO denied the Veteran's original claim of service 
connection for hypertension in a June 1997 rating decision.  
Following the receipt of additional evidence, the Veteran's 
claim was readjudicated and denied in a February 1998 rating 
decision.  The Veteran was notified of this decision and of 
his appeal rights in a March 1998 letter, but did not 
perfect a timely appeal of that denial.  Moreover, no new 
and material evidence pertaining to the Veteran's 
hypertension was associated with the claims file within one 
year of the RO's decision. 

When the Veteran's claim was denied in February 1998, the 
record contained his service treatment records, VA 
examination reports, medical records, and the Veteran's 
hearing testimony.  Based on this evidence, the RO denied 
the Veteran's claim because there was no evidence that the 
Veteran had been diagnosed with hypertension and his service 
treatment records were negative for any finding of 
hypertension. 

The February 1998 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  As 
explained, the Veteran's claim for service connection may be 
reopened if new and material evidence is received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The evidence associated with the Veteran's claims folder 
since February 1998 includes VA treatment records, VA 
examination reports, statements from the Veteran and 
articles from the internet. Pertinent to this determination, 
the Veteran's VA treatment records indicate that he has been 
diagnosed with hypertension.  See a February 2004 VA 
treatment record. 

The Veteran's claim was previously denied, in part, because 
there was no evidence of a current disability.  As noted, 
there is now evidence that indicates that the Veteran has 
been diagnosed with hypertension.  Obviously, this evidence 
is new in that it was not previously of record.  Moreover, 
this evidence relates to an unestablished fact necessary to 
substantiate his claim.  For these reasons, the Board finds 
that the evidence received since February 1998 warrants a 
reopening of the Veteran's claim of service connection for 
hypertension, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).


ORDER

The application to reopen a claim for entitlement to high 
cholesterol is granted.

Service connection for hyperlipidemia is denied. 

The application to reopen a claim for service connection for 
hypertension is granted. 


REMAND

As discussed above, the claim for service connection for 
hypertension is reopened based on the receipt of new and 
material evidence.  However, before addressing the merits of 
this claim the Board finds that additional development is 
required.

In his April 2006 claim, the Veteran alleged that he 
developed high blood pressure during service, or that he 
currently has hypertension as a result of medications 
prescribed for his service-connected disabilities. 

Upon review, while the Veteran's service treatment records 
do not indicate that he was diagnosed with hypertension 
while on active duty, these records indicate that he had a 
diastolic blood pressure of 90 mm or more on several 
occasions.  See service treatment records in August 1990, 
December 1994.  In addition, the Veteran has been granted 
service connection for thirty-one disabilities.  

Consequently, this issue contains certain questions which 
cannot be answered by the Board. See Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).

These questions concern whether the Veteran's hypertension 
had its clinical onset during service or is otherwise 
related to active duty, or whether his hypertension was 
caused or aggravated (permanently worsened beyond normal 
progression) by the medication used to treat one of his 
service-connected disabilities. See Charles v. Principi, 16 
Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) 
(a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Finally, the Veteran has been receiving ongoing treatment at 
the VA Medical Center in Des Moines, Iowa.  On remand, the 
Veteran's treatment records should also be obtained and 
associated with his claims folder. 38 U.S.C.A. § 5103A(c) 
(West 2002). See also Bell v. Derwinski, 2 Vet.App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).

Accordingly, the reopened issue of entitlement to service 
connection for hypertension, to include as secondary to the 
medication used to treat a service-connected disability is 
REMANDED for the following action:

1. The RO/AMC should conduct a search for 
any relevant outstanding VA treatment 
records from the VAMC in Des Moines, Iowa, 
since November 2011.

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of the Veteran's 
hypertension.  The claims folder must be 
provided to the examiner for review. All 
necessary testing should be conducted. 

Following examination and review of the 
claims folder, the examiner is requested 
to provide an opinion on the following 
questions:

A) Where there characteristic 
manifestations of hypertension 
identified during service? 

B) Is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that hypertension is due 
to an injury or other event of the 
Veteran's period of active service?  
In rendering an opinion, the 
examiner should comment on the 
service treatment records which 
indicate that the Veteran had a 
diastolic blood pressure of 90mm or 
more.

C) Is at least as likely as not, 
i.e., a 50 percent probability or 
greater, that any current 
identified hypertension was caused 
or aggravated (permanently worsened 
beyond normal progression) by the 
medication used to treat his 
service-connected diseases?

Complete rationale should be provided for 
all opinions expressed. 

3. After completing all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a fully responsive SSOC 
and afforded a reasonable opportunity for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


